DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 22-25, and 27-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19, 24, 27 and 31, there is no antecedent basis for “the gas jet.” Claims 16 and 26 recite the limitation in the alternative; nothing in the relevant claims requires the fluid channel to release a gas jet. The claims should recite the gas jet or fluid stream, or clarify that the claim is limited to one or the other. For example, “wherein the 
Regarding claims 22, 23, 29 and 30, similar to claims 19, 24, 27 and 31, there is no antecedent basis for “the fluid stream.”
Regarding claim 27, there is no antecedent basis for “the at least one lens.”
Regarding claim 25, it is unclear what the difference is between a fluid stream and a fluid jet, including what structures would produce the former but not the latter.
Regarding claims 28-31, the preamble of these claims recites “the electrosurgical instrument” but they depend on claim 26 which recites “a method of operating an electrosurgical device.” It is unclear from which claim or claims these claims depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 20-26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 5,674,191).
Regarding claims 16, 17, 20-26 and 28-31, Edwards discloses an electrosurgical device (fig. 7) with an electrode (18) and inlet/outlet window (32, see fig. 2) and a cleaning device assigned to the window with a fluid channel for releasing a fluid stream/jet (38, col. 7 lines 3-11). The fluid channel directs fluid radially inwardly by what can be considered a deflection nozzle (note spray lines in fig. 7). The window . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Saitou (US 2008/0188862).
Regarding claims 18, 19 and 27, Edwards does not disclose the use of a gas jet or a lens. However, using various fluids to clear various optical elements is common in the art. Saitou discloses an electrosurgical device which uses gas or liquid sprayed inward to clear a lens (figs. 2 and 4, paragraph [0066]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Edwards with any commonly known clearing fluid, including gas, and with any .

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding use of a fluid nozzle to cool and clean fiber optics, see col. 8 lines 30-38 of US 6,254,597 to Rizoiu. Regarding the use of a gas to prevent fogging of a lens, see col. 4 lines 62-65 of US 5,558,670 to Konwitz. Regarding the use of fluid to prevent tissue from sticking to an optical fiber, see paragraph [0039] of US 2011/0172652 to Neuberger. Regarding the use of a radially inward spray to keep a lens clean, see 51 in fig. 6 of US 3,858,577 to Bass and fig. 3 of US 4,838,246 to Hahn. Regarding the use of a gas or a liquid to prevent condensation and clean a lens, see paragraph [0043] of US 2003/0176767 to Long.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794